BERDON, J.,
concurring. I concur that the judgment of the trial court granting the defendants’ motion for summary judgment should be reversed based upon this court’s decision today in Conway v. Wilton, 238 Conn. 653, 680 A.2d 242 (1996). Although I was not a member of the panels that decided Scrapchansky v. Plainfield, 226 Conn. 446, 627 A.2d 1329 (1993), and Manning v. Barenz, 221 Conn. 256, 603 A.2d 399 (1992), which are reversed by Conway, I believe that both cases were wrongly decided. It is clear to me that by enacting the Connecticut Recreational Land Use Act (act); General Statutes § 52-557f et seq.; the legislature sought to encourage private landowners to make their property available to the public for recreational purposes. As the majority in Conway observes, municipal property is part of the public domain and as such, members of the public generally have access to use and enjoy such land. Consequently, it is unreasonable to believe that the legislature intended to extend the protective umbrella of the act to municipal property.